Citation Nr: 0013042	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-06 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1997 
to September 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  A notice of disagreement was received in April 1999, 
a statement of the case was issued in April 1999, and a 
substantive appeal was received in April 1999.  The veteran 
testified at a personal hearing at the RO in April 1999. 


FINDING OF FACT

The veteran entered active duty with the United States Navy 
on September 25, 1997, for a four year term of service; he 
was separated on September 25, 1998; his DD-214 lists his 
character of service as "GENERAL (UNDER HONORABLE 
CONDITIONS);" information from the Department of Defense 
(DOD) lists the character of service as "under honorable 
conditions." 


CONCLUSION OF LAW

The veteran has not met the basic service eligibility 
criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 1991 & Supp. 1999); 38 C.F.R. § 21.7042 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim for educational 
assistance benefits, pursuant to Chapter 30, Title 38, United 
States Code.  Essentially, it appears that the veteran 
disagrees with his character of discharge, which was the 
basis for the RO's denial of his claim for Chapter 30 
benefits.  

Service eligibility requirements for entitlement to Chapter 
30 educational assistance benefits specify that after June 
30, 1985, an individual must first become a member of the 
Armed Forces or first enter on active duty as a member of the 
Armed Forces and serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or have served at least two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years, or 
must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. 
§ 21.7042(a).  In addition to meeting the above service 
requirements, the veteran must have been honorably 
discharged.  38 U.S.C.A. § 3011(a)(3).

In the present case, the veteran's DD Form 214, Certificate 
of Release or Discharge from Active Duty (DD-214), reflects 
that the veteran entered active duty service with the United 
States Navy on September 25, 1997.  On September 25, 1998, 
the veteran was discharged from service.  According to the 
DD-214, the veteran had net active service of one year, and 
one day.  The character of service is listed as "GENERAL 
(UNDER HONORABLE CONDITIONS)."  The narrative reason for 
separation is "PHYS DISABILITY."  Information from the 
Department of Defense (DOD) indicates that the veteran's 
enlistment term was four years.  DOD lists the veteran's 
character of service as "UHC," or under honorable 
conditions, and the separation reason as "EPTS," existing 
prior to service.

In April 1999, the veteran testified at a hearing at the RO.  
Essentially, the veteran disagrees with the classification of 
his character of discharge.
 
After reviewing the facts of this case in light of the 
applicable laws and regulations cited above, the Board is 
unable to find a legal basis for entitlement to Chapter 30 
benefits.  Significant to this appeal is the fact that the 
veteran's character of discharge was "general, under 
honorable conditions," rather than an honorable discharge, 
which is required to establish Chapter 30 eligibility.  38 
U.S.C.A. § 3011(a)(3); 38 C.F.R. § 21.7042(a). 

The Board acknowledges the veteran's disagreement with his 
discharge classification.  However, the VA has no authority 
to alter determinations made by the DOD, and any disputes 
with a discharge classification must be raised with the 
appropriate military Board of Correction of Military Records, 
not with the VA.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) (indicating that the Secretary of a military 
department may correct any of that department's military 
records to correct an error or remove an injustice); see also 
10 U.S.C. § 1552(1).  The Board notes that the veteran 
appears to have been made aware of the procedure for 
upgrading a character of discharge classification, as there 
was some discussion on this point in the April 1999 hearing.  
In this regard, the Board points out that if the veteran is 
successful in amended his character of service to honorable, 
then he should reapply for Chapter 30 educational assistance 
benefits.  

In short, in the absence of evidence of an honorable 
discharge, as well as meeting other statutory and regulatory 
criteria, as referenced in pertinent part above, the Board 
finds that there is no legal basis for an award of 
entitlement to Chapter 30 educational assistance benefits, 
and the veteran's claim must be denied. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

